Citation Nr: 9921540	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-42 195A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for disc disease of the 
lumbar spine, status post microlaminectomy/diskectomy of L4-5 and 
fusion of L4-S1, rated as 40 percent disabling from August 25, 
1997, and 20 percent disabling previously.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
REMAND

The veteran served on active duty from February 22, 1990, to May 
2, 1990.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board also notes that a February 1999 rating decision denied 
entitlement to a total disability rating based on unemployability 
due to service-connected disabilities.  Since neither the veteran 
nor his representative has expressed disagreement with this 
denial, this matter is not currently before the Board.

REMAND

The Board notes that although the veteran has complained of 
functional impairment due to pain and on repeated use, the 
reports of the VA examinations performed in 1998 do not include 
an adequate assessment of functional impairment due to pain or of 
functional impairment on repeated use, as required by DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  The Board also notes that 
38 C.F.R. §§ 4.40 and 4.45 (1998) are applicable in determining 
the extent of a veteran's disability due to intervertebral disc 
syndrome, even if the veteran is receiving the maximum schedular 
rating assigned for limitation of motion of the lumbosacral spine 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  VAOPGCPREC 
36-97.  Moreover, since the veteran's low back disability is 
productive of limitation of motion of the lumbar spine and 
neurological impairment of the lower extremities, it could be to 
the veteran's advantage to have the components of the disability 
separately rated.  Further evaluation is needed to determine the 
extent of neurological impairment of the lower extremities.    

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
have treated him for his service-connected 
back disability since November 1998.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, and 
associate with the file, all records noted 
by the veteran that are not currently on 
file. 

2.  After the above has been completed, the 
veteran should be provided orthopedic and 
neurologic examinations by appropriate 
specialists to determine the current 
severity of his service-connected 
lumbosacral spine disability.  The claims 
file must be made available to the 
examiners for proper review of the medical 
record, and the examiners should indicate 
that the file was reviewed.  Any indicated 
tests or studies, including X-rays, 
electromyography and nerve conduction 
velocity studies, should be conducted, and 
all findings should be reported in detail.  
The examiners should describe all 
symptomatology specifically due to the 
veteran's service-connected lumbosacral 
spine disability.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described.  Any objective evidence of pain 
and the specific functional impairment due 
to pain should be identified.  In reporting 
the results of range of motion testing, the 
excursion of motions accompanied by pain 
should be specifically identified.  To the 
extent possible an assessment concerning 
the degree of severity of any pain present 
should be provided.  The neurologist should 
specifically identify the nature and extent 
of any functional impairment of the lower 
extremities due to the service-connected 
low back disability.  The examiners should 
also express their opinions concerning 
whether there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  The examiners should provide their 
opinions on the impact of the service-
connected lumbosacral spine disability on 
the veteran's ability to work.  

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and completed 
in full.  The RO should then undertake any 
other indicated development and should 
readjudicate the issue on appeal, to 
include consideration of whether the 
components of the disability should be 
separately rated and consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45.

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement of 
the case and should provide the veteran and 
his representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

